DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8, line 1, should recite “the means for compressing” for proper antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a means for compressing the refrigerant” in claim 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
To clarify, the “a means for compressing the refrigerant” will be considered “the means for compressing is formed by a scroll set 2a, 2b. The scroll set 2a, 2b comprises a first scroll plate 2a, which is a stationary scroll plate in this example, and a second scroll plate 2b, which is an orbiting scroll plate in this example” (para. 0053 of the specification)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kousokabe (US 4,343,599).
	Per claim 1, Kousokabe teaches compressor for compressing a refrigerant comprising: a suction port (15) configured to receive the refrigerant at the compressor; a means for compressing the refrigerant (1 and 2 “a stationary scroll 1 and a revolving scroll 2”, col. 3, line 51), wherein the means for compressing forms at least one compression chamber (the space between 1 and 2); a discharge port (3) configured for discharging the compressed refrigerant from the compressor; and a motor (13); wherein the means for compressing comprises at least one opening (14a) for extracting a portion of the refrigerant from the at least one compression chamber and supplying the extracted portion of the refrigerant to the motor (“6, by providing openings 14a which permit the fluid pockets defined by the revolving and stationary scrolls 1, 2 and their wraps 1a, 2a to communicate with the space inside the closed container 12”, col 4, lines 47-50; to clarify, the motor is within the closed container, thus the refrigerant is supplied to the motor).
	Per claim 2, Kousokabe meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kousokabe teaches wherein the means for compressing is a scroll set, which is configured for compressing the refrigerant (col. 3, lines 45-55).
	Per claim 3, Kousokabe meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Kousokabe teaches wherein the scroll set comprises two scroll plates (1 and 2) and wherein at least one scroll plate performs a motion relatively to the other scroll plate (“a stationary scroll 1 and a revolving scroll 2”, col. 3, line 51).
	Per claim 4, Kousokabe meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Kousokabe teaches wherein each scroll plate comprises a spiral wrap and wherein the two scroll plates are arranged such that the spiral wraps are interleaved and form at least one compression chamber (see figure 1).
	Per claim 5, Kousokabe meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Kousokabe teaches wherein the spiral wraps of the scroll plates are symmetric to one another.
	Per claim 7, Kousokabe meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Kousokabe teaches wherein one of the two scroll plates (2) comprises the at least one opening (14a) for extracting the portion of the refrigerant.
	Per claim 9, Kousokabe meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kousokabe teaches a low pressure side (side with 15) and a high pressure side (side with 3 and 13), wherein the discharge port is arranged at the high pressure side of the compressor and the suction port and the motor are arranged at the low pressure side, and wherein a transition area (area between 1 and 2) between the low pressure side and the high pressure side is formed by the means for compressing.
Per claim 13, Kousokabe teaches all the limitations of claim 1 and claim 13 contains similar limitations as claim 1.  Therefore, claim 13 is rejected for similar reasoning as claim 1.
Further, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
	Per claim 14, Kousokabe meets the claim limitations as disclosed in the above rejection of claim 13. Further, Kousokabe teaches wherein the portion of the refrigerant (refrigerant extracted through 14a) is extracted from the at least one compression chamber formed by the means for compressing before the refrigerant is compressed (the refrigerant is not considered “compressed” until the refrigerant exits discharge passage 3, thus the portion of refrigerant extracted through 14a is extracted before the refrigerant is compressed and passed through discharge passage 3).
	Per claim 15, Kousokabe meets the claim limitations as disclosed in the above rejection of claim 13.  Further, Kousokabe teaches wherein the compressor further comprises a lubricant reservoir (“oil well”, col. 4, line 15) and wherein the method further comprises supplying at least a portion of the extracted portion of the refrigerant to the lubricant reservoir (the opening communicates with the lubricant reservoir, thus at least a portion of the extracted portion of the refrigerant will be supplied to the lubricant reservoir).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kousokabe (US 4,343,599) in view of Choi et al. (US 2001/0006604).
	Per claim 6, Kousokabe meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Kousokabe fails to explicitly teach wherein the spiral wraps of the scroll plates are asymmetric to one another.
	However, Choi teaches a scroll compressor wherein spiral wraps (81 and 91) of scroll plates are asymmetric to one another (“asymmetric scroll compressor”, para. 0089) for avoiding abnormal wear and vibration noise (para. 0098).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have spiral wraps of scroll plate be asymmetric to one another, as taught by Choi in the invention of Kousokabe, in order to advantageously avoiding abnormal wear and vibration noise (para. 0098).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kousokabe (US 4,343,599).
Per claim 12, Kousokabe meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kousokabe teaches an amount of refrigerant, which is received by the means for compressing, is extracted via the opening but fails to explicitly teach wherein the amount of refrigerant extracted via the opening is 5 to 50 percent.
However, one skilled in the art would know that the greater the amount of refrigerant supplied to the motor the greater the cooling capacity to cool the motor.  Therefore the amount of refrigerant is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as more refrigerant is directed to the motor greater cooling of the motor is achieved.  Therefore, since the general conditions of the claim, i.e. the refrigerant, received by the mean for compressing, being extracted via the opening was disclosed in the prior art by Kousokabe, it is not inventive to discover the optimum workable value of the amount of refrigerant by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the amount of refrigerant, received by the means for compressing, being extracted via the opening disclosed by Kousokabe be 5 to 50 percent.  Further the 5 to 50 percent is recognized by the Examiner to be a very broad value, and a value that an ordinary skilled artisan would have found obvious at the time of the invention.  
Allowable Subject Matter
Claims 8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tojo et al. (US 4,364,941) teches a scroll compressor with a fluid connection between compressor section and the motor section.
Ladusaw (US 3,191,403) teaches a motor compressor unit with a fluid connection between the compressor section and the motor section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763